OPINION — AG — ** CLAIMS — APPROVED BY EMPLOYEES OTHER THAN THE SELECTED HEAD OF AGENCY ** (1) THE " HEAD " OF A STATE DEPARTMENT (NOT GOVERNED BY A BOARD OR COMMISSION) IS THE " ONLY " PERSON AUTHORIZED TO APPROVE CLAIMS FILED AGAINST SAID DEPARTMENT, AND THAT THE HEAD OF A STATE INSTITUTION IS THE " ONLY " PERSON AUTHORIZED TO APPROVE CLAIMS FILED AGAINST SAID INSTITUTION. (2) THERE CAN BE NO MORE THAN ONE " ADMINISTRATIVE EMPLOYEE " TO APPROVE CLAIMS FILED AGAINST THE BOARD OR COMMISSION. (FILED, CLAIMS, WARRANT, PAYROLL) CITE: 62 Ohio St. 41.26 [62-41.26] (FRED HANSEN)